Order entered January 14, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00002-CV

                               IN RE BILLY SIMS, Relator


               Original Proceeding from the Criminal District Court No. 5
                                 Dallas County, Texas
                           Trial Court Cause No. F-8795144

                                         ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE